United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Z., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, SOUTHERN PUEBLOS
AGENCY, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0269
Issued: July 28, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
On December 16, 2020 appellant sought an appeal from an August 28, 20201 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0269.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act.2
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed his appeal.3 The case record as transmitted to the Board does not contain a final
adverse decision of OWCP issued within 180 days from the date of docketing of the current appeal.
The August 28, 2020 decision accepted appellant’s claim for instability of the right knee joint;
therefore, it was not adverse to appellant. As there is no final adverse decision issued by OWCP
1

The Board notes that appellant requested an appeal from a purported December 16, 2020 OWCP decision.
However, there is no such decision of record. The most recent decision is dated August, 28, 2020.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

3
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of OWCP.”

over which the Board may properly exercise jurisdiction, the Board concludes that the appeal
docketed as No. 21-0269 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0269 is dismissed.
Issued: July 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

